                                                                   1    John W. Lucas (CA Bar No. 271038)
                                                                        Pachulski Stang Ziehl & Jones LLP
                                                                   2    150 California Street, 15th Floor
                                                                        San Francisco, California 94111-4500
                                                                   3    Telephone: 415.263.7000
                                                                        Facsimile: 415.263.7010
                                                                   4    Email: jlucas@pszjlaw.com

                                                                   5    Attorneys for Sedgwick, LLP

                                                                   6
                                                                        SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                                                   7      A Limited Liability Partnership
                                                                          Including Professional Corporations
                                                                   8    Alan M. Feld, Cal. Bar No. 155345
                                                                        Michael M. Lauter, Cal. Bar No. 246048
                                                                   9    Shadi Farzan, Cal. Bar No. 301610
                                                                        Four Embarcadero Center, 17th Floor
                                                                  10    San Francisco, California 94111-4109
                                                                        Telephone:    415.434.9100
                                                                  11    Facsimile:    415.434.3947
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                        E mail        afeld@sheppardmullin.com
                                                                  12                  mlauter@sheppardmullin.com
                                                                                      sfarzan@sheppardmullin.com
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                        Attorneys for the Official Committee
                                                                  14    of Unsecured Creditors

                                                                  15
                                                                                                  UNITED STATES BANKRUPTCY COURT
                                                                  16                              NORTHERN DISTRICT OF CALIFORNIA
                                                                                                       SAN FRANCISCO DIVISION
                                                                  17
                                                                       In re:                                           Case No.: 18-31087-HLB
                                                                  18
                                                                                SEDGWICK, LLP,                          Chapter 11
                                                                  19
                                                                                                     Debtor.            SECOND JOINT STATUS CONFERENCE
                                                                  20                                                    REPORT
                                                                  21                                                    Date: November 21, 2019
                                                                                                                        Time: 10:00 a.m.
                                                                  22                                                    Place: 450 Golden Gate Avenue
                                                                                                                               Courtroom 19
                                                                  23                                                           San Francisco, CA 94102
                                                                                                                        Judge: Honorable Hannah L. Blumenstiel
                                                                  24

                                                                  25
                                                                                Sedgwick LLP, the debtor and debtor in possession in the above-captioned case (the
                                                                  26
                                                                       “Debtor”) and the Official Committee of Unsecured Creditors (the “Committee”) hereby submit
                                                                  27
                                                                       this joint status conference statement in response to the Court’s docket entry rescheduling the status
                                                                  28
                                                                       conference and the date for a new status conference report entered by the Court on October 10, 2019.

                                                                   Case: 18-31087       Doc# 303     Filed: 11/14/19    Entered: 11/14/19 16:31:38        Page 1 of 3
                                                                     1   The Debtor filed its first, second, third, fourth status, and fifth status conference statements on

                                                                     2   December 13, 2018, February 6, 2019, May 9, 2019, July 11, 2019, and August 8, 2019,

                                                                     3   respectively, and the Debtor and Committee filed their first joint status conference statement on

                                                                     4   October 10, 2019 [Docket No. 293]. The information in the previously filed status statements will

                                                                     5   not be included herein and only describe events that have occurred since the filing of the last

                                                                     6   statement. The Debtor and Committee respectfully state as follows:

                                                                     7                                                       I.

                                                                     8                                         PLAN OF LIQUIDATION

                                                                     9          On November 7, 2019, the Debtor and the Committee filed their Joint Plan of Liquidation of

                                                                    10   Sedgwick, LLP [Docket No. 295] (the “Plan”), Disclosure Statement in Support of Joint Plan of

                                                                    11   Liquidation of Sedgwick LLP [Docket No. 296] (the “Disclosure Statement”), and Joint Motion for
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   an Order (I) Approving Disclosure Statement, (II) Approving the Form and Manner of Service of the
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Disclosure Statement Notice, (III) Establishing Procedures for the Solicitation and Tabulation of
                                            ATTORNEYS AT LAW




                                                                    14   Votes on Plan, (IV) Scheduling Hearing on Confirmation of Plan, and (V) Approving Related

                                                                    15   Matters [Docket No. 297] (the “Solicitation Motion”).

                                                                    16          The Debtor and Committee scheduled a hearing on the approval of the Disclosure Statement

                                                                    17   and Solicitation Motion on December 12, 2019 at 10:00 a.m., with objections or responses due by

                                                                    18   4:00 p.m. on December 5, 2019.

                                                                    19          As set forth in greater detail in the Plan and Disclosure Statement, the Debtor, forty-seven of

                                                                    20   the Debtor’s former equity partners, and the Committee reached a settlement that resolves all claims

                                                                    21   the Debtor has against these former equity partners in exchange for cash consideration in the amount

                                                                    22   of $1,931,500. The Plan also transfers all of the Debtor’s other affirmative claims (and other assets)

                                                                    23   in a liquidating trust and designates a liquidating trustee who will oversee the evaluation,

                                                                    24   prosecution, or settlement of such claims for the benefit of the holders of allowed claims against the

                                                                    25   Debtor’s estate.

                                                                    26

                                                                    27

                                                                    28


                                                                     Case: 18-31087         Doc# 303   Filed: 11/14/19      Entered: 11/14/19 16:31:38         Page 2 of 3
                                                                     1                                                     II.

                                                                     2                                       STANDING STIPULATION

                                                                     3          On November 7, 2019, the Debtor and the Committee filed the Stipulation Granting Standing

                                                                     4   on the Official Committee of Unsecured Creditors to Prosecute and/or Settle Certain Claims and

                                                                     5   Causes of Action on Behalf of the Debtors Bankruptcy Estate [Docket No. 301] (the “Standing

                                                                     6   Stipulation”). The Standing Stipulation was approved by the Court on November 8, 2019 [Docket

                                                                     7   No. 302].

                                                                     8          As set forth in the Standing Stipulation, the Debtor granted the Committee the right to

                                                                     9   investigate, prosecute, and/or settle the Debtor’s affirmative claims against any of the non-settling

                                                                    10   partners designated in the Standing Stipulation. The Plan provides the liquidating trustee with the

                                                                    11   same powers but the Debtor and the Committee agree that investigation, prosecution and/or
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   settlement of such claims should commence as soon as possible.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                                     IV
                                            ATTORNEYS AT LAW




                                                                    14                                                  NOTICE

                                                                    15          Notice of this Status Conference Statement was served on (i) the Office of the United States

                                                                    16   Trustee; (ii) counsel to the Official Committee of Unsecured Creditors; and (iii) all parties requesting

                                                                    17   service.

                                                                    18   Dated: November 14, 2019
                                                                                                               PACHULSKI STANG ZIEHL & JONES LLP
                                                                    19

                                                                    20                                                 By: /s/ John W. Lucas
                                                                                                                          John W. Lucas
                                                                    21
                                                                                                                            Attorneys for Sedgwick, LLP
                                                                    22

                                                                    23
                                                                                                               SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                                                    24

                                                                    25                                                 By: /s/ Michael M. Lauter
                                                                                                                             Michael M. Lauter
                                                                    26
                                                                                                                                 Attorneys for the Committee
                                                                    27

                                                                    28


                                                                     Case: 18-31087      Doc# 303      Filed: 11/14/19     Entered: 11/14/19 16:31:38          Page 3 of 3
